Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143165                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JOHNNY RAY,                                                                                              Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 143165
                                                                    COA: 300646
                                                                    Wayne CC: 07-706749-CD
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 11, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2011                  _________________________________________
           t0919                                                               Clerk